Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the amendments to the claims and the Specification filed on 01/10/2022, after the Non Final Office Action dated 10/18/2021. Claims 1, 3-5, 8, 10, 12-14 and 17 have been amended; and claims 2 and 11 have been cancelled.
Claims 1, 3-10,12-18 are pending.
Claim & Specification Objections
Objections to the Claims 4, 8, 13, 17, and the corresponding parts in the Specification, have been withdrawn due to the amendment filed on 01/10/2022.
Allowable Subject Matter
Claims 1, 3-10, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 10 is the inclusion of the limitation 
“…wherein the first conductive path comprises a first thin film transistor, a first storage capacitor, and a second thin film transistor; wherein a gate and a drain of the first thin film transistor are connected to the data signal of the display panel, and a source of the first thin film transistor is connected to one plate of the first storage capacitor; a drain of the second thin film transistor is connected to the data signal of the display panel, a gate of the second thin film transistor is connected to the other plate of the first storage capacitor, and a source of the second thin film transistor is connected to the first power voltage.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1. Claims 3-9, 12-18 are also allowed due to their virtue of dependency.
Dai et al. CN 108761940, Duan et al. US 2014/0126093, Tupper et al. US Pat. 6570370 and Yoshii US 2016/0238911 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871